Citation Nr: 1452833	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  11-10 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for left knee disability.  


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the U.S.A.


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1960 to April 1961.

This appeal to the Board of Veteran's Appeals (Board) arose from a September 2009 rating decision in which the RO in Philadelphia, Pennsylvania, denied service connection for bilateral knee disability.  In August 2010, the Veteran filed a notice of disagreement (NOD) with this denial.  The RO issued a statement of the case (SOC) in March 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2011.  

During the pendency of the appeal, the case was transferred to the RO in Winston-Salem, North Carolina, which certified the appeal to the Board.  

In his substantive appeal (VA Form 9, Appeal to the Board of Veterans' Appeals) dated in April 2011, the Veteran requested a personal hearing before a Veterans Law Judge at the RO (Travel Board hearing).  The Veteran was informed via a July 2013 letter that this hearing was scheduled for August 2013.  Although the hearing notice has not been returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for his scheduled hearing, and has not provided good cause for his failure to report, or requested that the hearing be rescheduled.  Under these circumstance, the Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).  

These issues were previously before the Board in April 2014, at which time they were remanded for further development, to include additional development of evidence.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless, electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  

For reasons expressed below, the claims on appeal are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.  


REMAND

Although the Board regrets the additional delay, review of the claims file reveals that further AOJ action in this appeal is warranted.  

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In this regard, the Board directed the AOJ to arrange for the Veteran to undergo a VA examination and obtain an opinion as to the etiology of the Veteran's bilateral knee disabilities.  In May 2014, the Veteran underwent such an examination.  The VA examiner noted diagnoses of osteochondritis dissecans of the right knee and degenerative joint disease of the right and left knees.  The examiner opined that the Veteran's right knee disability, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury, or illness.  The examiner based this on the fact that the available documentation did not provide evidence of aggravation of the Veteran's preexisting condition beyond the expected natural course of the disease.  

The Board finds that the examiner did not apply the correct standard with respect to the Veteran's right knee disability.  Specifically, the April 2014 remand directed the examiner to determine whether it was at least as likely as not that the Veteran's preexisting right knee disability increased in severity during his period of active service.  If this was determined to be so, then the examiner was to opine as to whether any increase in severity was clearly and unmistakably due to the natural progress of the disability.  The May 2014 examiner did not apply a "clear and unmistakable" standard in determining that the Veteran's preexisting right knee disability was due to the natural progress of the disability.  Thus, an addendum opinion, applying the correct standard, is necessary.  

With respect to the Veteran's left knee disability, the examiner opined that it was less likely than not that the Veteran's left knee disability was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner based this opinion on the fact that there was no nexus of injury or left knee condition or treatment documented in the Veteran's service treatment records.  

The Board notes that the VA examiner's opinion is inadequate because he did not take into account the Veteran's statements with respect to his in-service injury and thus did not consider the complete evidence of record in reaching a conclusion.  He did not address the Veteran's reports of an injury in service while running with a heavy pack during basic training.  Thus, remand is necessary for an addendum opinion as to this issue that takes into account the Veteran's lay statements and not just a lack of notation in his service treatment records.  

Hence, the AOJ should return the claims file to the May 2014 VA examiner for addendum opinions as explained above.  The AOJ should only arrange for the Veteran to undergo further VA examination if the May 2014 VA examiner is not available or another examination of the Veteran is deemed warranted.  

The Board emphasizes that the Veteran's failure to report to any scheduled examination, without good cause, may well result in denial of the claim.  38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo VA examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.  


As regards VA records, the claims file currently includes treatment records from the VA Medical Center (VAMC) in Asheville, North Carolina dated through March 2014.  Thus, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the AOJ should obtain from the Asheville VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since March 2014, following the procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  

Also, the May 2014 VA examiner noted the Veteran received treatment for his knees from Blue Ridge Bone and Joint, from Dr. Saenger and Dr. Burkhardt.  He further noted treatment at Aston Park from Dr. Jarrett.  A review of the claims file reveals that none of these records have been associated with the claims file.  Furthermore, in the April 2014 remand, the Board directed the AOJ to send the Veteran a letter requesting that sufficient information be provided to obtain private treatment records, to include from Community Health Providers and Dr. McGraw.  No response was received from the Veteran.  

Therefore, on remand, the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.   In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records, to specifically include outstanding records from Blue Ridge Bone and Joint, Ashton Park, Community Health Providers, and Dr. McGraw.  

Thereafter, the AOJ should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2014).

As a final matter, in the April 2014 remand, the Board directed the AOJ to give the Veteran's representative, Catholic War Veterans of the United States of America, an opportunity to submit evidence and/or argument in support of the claim on appeal, specifically, a VA Form 646, Statement of Accredited Representative in Appeal Case.  This was not accomplished following the April 2014 remand.  See Stegall, supra.  Thus, on remand, the AOJ must return the claims file to the Veteran's representative for preparation of a VA Form 646 and allow full opportunity to submit evidence and/or argument in support of the claim.  38 C.F.R. § 20.600 (2014).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Asheville VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since March 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private(non-VA) records, to include records from Blue Ridge Bone and Joint (including treatment records from Dr. Saenger and Dr. Burkhardt), Aston Park (including records from Dr. Jarrett), Community Health Providers, and Dr. McGraw.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period).  

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, return the file to the May 2014 VA examiner for an addendum opinion.  If the May 2014 examiner is no longer available, or further examination of the Veteran is deemed medically necessary, arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/ examination report should include discussion of the Veteran's documented medical history and assertions.  If the Veteran is examined, all appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner must provide opinions, consistent with sound medical judgment, as to the following:  

(a)  Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's preexisting right knee disability, noted on enlistment examination, increased in severity during his period of active service.  

(b)  If it is determined that the right knee disability noted at entry did increase in severity during service, the examiner should opine as to whether such increase was clearly and unmistakably due to the natural progress of the disability.  

(c)  With respect to the left knee disability, whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability incurred in or is related to the Veteran's military service, to include his reports of falling while running with a heavy pack.  

The examiner must discuss all pertinent evidence, to include the Veteran's lay assertions.

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  Specifically afford the Veteran's current representative an opportunity to complete a VA Form 646, Statement of Accredited Representative in Appealed Case.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


